Citation Nr: 1602150	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  08-37 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for lumbar spondylolysis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968 and from December 2003 to January 2005.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In March 2015, the Board denied a rating in excess of 10 percent.  The Veteran appealed to the Veterans Claims Court.  In October 2015, the Court Clerk granted a Joint Motion for Partial Remand (Joint Motion), which had the effect of vacating the Board's decision.  This issue is now returned to the Board.  

The Veteran underwent VA examinations in August 2009 and November 2013.  Pursuant to the Joint Motion, another examination is needed to further address DeLuca factors.  Further, the Board notes that the most recent VA treatment records were requested over two years ago.  Therefore, the AOJ should request any more recent VA treatment records, as well as any private treatment records indicated by the Veteran.  

Accordingly, the case is REMANDED for the following actions:

1.  Request any pertinent treatment records not already received from the St. Louis VA Health Care System, as well as any other private facility at which the Veteran has received pertinent treatment.  If no such records are available, that fact should be noted for the record.  

2.  Schedule the Veteran for an examination in order to determine the current level of severity of the lumbosacral spine disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.  

The examiner should describe the nature and severity of all manifestations of the disability to include any associated objective neurologic abnormalities, including, but not limited to, bladder or bowel dysfunction and radiculopathy affecting the lower extremities.  

In determining range of motion of the lumbosacral spine, the examiner must state whether there is any additional limitation of motion due to such factors as pain, pain during flare-ups, weakness, or related factors, or with repetitive motion.  The complete rationale must be provided by the examiner for any opinions offered.  

3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the pending claim in light of any additional evidence added to the record.  

If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

